— Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered July 11, 2011. The order, insofar as appealed from, denied that part of the motion of defendant County of Erie for summary judgment on its contractual indemnification cross claim against defendant City of Buffalo.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Morales v Asarese Matters Community Ctr. (103 AD 3d 1262 [2013]). Present — Centra, J.E, Fahey, Sconiers, Valentino and Martoche, JJ.